DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see response, filed 12/14/21, with respect to claims 1-46 have been fully considered and are persuasive.  The previous rejection of these claims has been withdrawn in view of the amendments and arguments, and a notice of allowance has been issued below. 
         
Election/Restrictions
Claim 1 is allowable. The restriction requirement between Inventions I, II, and III , as set forth in the Office action mailed on 7/19/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 7/19/21 is partially withdrawn.  Claims 19-22, 27, 37-46, directed to nonelected invention II are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claim 47, directed to nonelected Invention III is withdrawn from consideration because it does not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Penny Lowry on 1/8/22.
The application has been amended as follows: 
Cancel Claim 47

Allowable Subject Matter
Claims 1-46 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art of Gay (US 2010/0177113 A1 of record) discloses a display device comprising a spatial light modulator having an output side; a display polarizer arranged on the output side; and a view angle control optical element comprising: an additional linear polarizer arranged on an output side of the display polarizer; and plural polar control retarders arranged between the additional polarizer and the display polarizer, wherein an air gap divides the plural polar control retarders into at least one air gap input retarder and one air gap output retarder (Gay, Figure 7). However, Gay fails to disclose that the plural polar control retarders together are capable of simultaneously introducing no net, relative phase shift to orthogonal polarization component of light passed by the display polarizer along an axis along a normal to a plane of the plural polar control retarders and introducing a net, relative phase shift to orthogonal polarization components of light passed by the display polarizer along an axis inclined to a normal to the plane of the plural polar control retarders. 
Therefore, Claim 1 is allowed. Claims 2-46 are allowed by virtue of their dependence on allowed claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871